Citation Nr: 0919574	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  08-05 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C. 


ATTORNEY FOR THE BOARD

Tabatha Blake, Legal Intern


INTRODUCTION

The Veteran served on active duty from October 1964 to April 
1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2007 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional (RO), 
which denied entitlement to service connection for hepatitis 
C.

In the VA Form 9, Appeal to the Board of Veterans' Appeals, 
dated February 2008, the Veteran indicated that he wished to 
testify at a hearing before the Board at the local RO.  In 
March 2008, the Veteran indicated that he wished to withdraw 
his hearing request.  The Board finds that there is no 
hearing request pending at this time.  See 38 C.F.R. 
§ 20.702(e) (2008).


FINDING OF FACT

Hepatitis C was not manifested until many years after service 
and the competent evidence does not demonstrate that the 
Veteran's currently diagnosed hepatitis C is causally related 
to service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in service or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.159, 3.303 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the Veteran was sent a notice letter in August 2006, 
before the adverse decision on appeal, that provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  

Based on the foregoing, the Board concludes that adequate 
notice was provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
No further development is required with respect to the duty 
to notify.  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the Veteran's 
service treatment records, as well as post-service reports of 
VA and private treatment records.  Moreover, the Veteran's 
statements in support of the claim are of record.  The Board 
has carefully reviewed such statements and concludes that no 
available outstanding evidence has been identified.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim.

Although an examination or an opinion was not obtained in 
connection to the Veteran's claim for service connection for 
hepatitis C, the Board finds that VA was not under an 
obligation to provide an examination, as such is not 
necessary to make a decision on the claim.  Specifically, 
under the statute, an examination or opinion is necessary to 
make a decision on the claim when the record (1) contains 
competent evidence that the claimant has a current disability 
or persistent or recurrent symptoms of the disability; (2) 
contains evidence which indicates that the disability or 
symptoms may be associated with the claimant's active duty; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision.  See 38 U.S.C.A. § 5103A(d).

With respect to the second factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the current 
disability or symptoms and the veteran's service.  The types 
of evidence that "indicate" that a current disability "may be 
associated" with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of 
symptomatology such as pain or other symptoms capable of lay 
observation. McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the evidence does not indicate that the Veteran has 
hepatitis C which may be associated with his active service.  
See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was 
not required to provide the Veteran with a medical 
examination absent a showing by the Veteran of a causal 
connection between the disability and service.).  
Specifically, there were no complaints or treatment for any 
liver disorders during service or for many decades 
thereafter.  Moreover, the RO informed the Veteran that he 
would need competent medical evidence of a current disability 
and of a relationship between his disability and service, 
specifically identifying risk factors for hepatitis C.  The 
Veteran has not provided such evidence or indicated where 
such evidence may be found.  Additionally, while VA Fast 
Letter 04-13 (June 29, 2004) indicates that the transmission 
of hepatitis C through jet injectors is "biologically 
plausible," there have been no case reports of such 
transmission.  Thus, when viewed in conjunction with all 
other pertinent factors discussed above, such letter does not 
sufficiently establish that the current hepatitis C "may be 
related to active service" such as to require an 
examination, even under the low threshold of McLendon.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Decision

The Veteran is claiming entitlement to service connection for 
hepatitis C.  Specifically, he contends that service 
connection is warranted for his hepatitis C as a result of 
unsterile vaccine air guns used during his basic training in 
1964.  

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002).  If a chronic disease is shown 
in service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2008).  However, continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic or where a diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b) (2008).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In the present case, the service treatment records are absent 
any complaints or treatment referable to hepatitis C or any 
other liver disorder.  Moreover, the Veteran consistently 
denied symptoms associated with hepatitis C, such as 
jaundice, in reports of medical history completed in October 
1964 and March 1965.  The service treatment records also fail 
to demonstrate that the Veteran received a transfusion during 
active service.  There is similarly no showing that he got a 
tattoo or was exposed to blood during such service.  

Following separation from active service, a diagnosis of 
hepatitis C is first documented in private treatment records 
dated in 1999 and 2000.  No evidence prior to this date 
demonstrates manifestations associated with hepatitis C, nor 
do the private records indicate an estimated date of onset of 
the disease.  The treatment records do not address the 
etiology of the Veteran's hepatitis C.  Again, he claims that 
it resulted from air gun inoculations in service.  In his 
September 2007 notice of disagreement, the Veteran stated 
that he has never used drugs or engaged in high-risk sex.

As noted above, the first indication of hepatitis C is seen 
in 1999, over 30 years after the Veteran's discharge from 
active service.  In this regard, evidence of a prolonged 
period without medical complaint, and the amount of time that 
elapsed since military service, can be considered as evidence 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  

The Board acknowledges that the Veteran is capable to report 
on matters that he can observe with his five senses Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  Thus, he could report 
certain observable symptoms of hepatitis C, such as fatigue.  
However, in the present case the Veteran has not asserted 
that he has experienced continuous symptoms associated with 
hepatitis C, and in this vein the Board acknowledges that 
significant time may pass between the incurrence of hepatitis 
C and its physical manifestations.  Nevertheless, the absence 
of any liver-related complaints for almost 35 years after 
service is found to be highly probative evidence against the 
instant claim.  

Based on the above, continuity is not here established by the 
medical evidence or by the Veteran's own statements.  
Moreover, no competent medical evidence of record causally 
relates the currently diagnosed hepatitis C to active 
service.

It is recognized that the Veteran himself believes his 
currently diagnosed hepatitis C is causally related to active 
service, and specifically to air gun inoculations received 
during basic training in 1964.  However, according to the 
VA's Veterans Benefits Administration, while the transmission 
of hepatitis C through jet injectors is "biologically 
plausible," there have been no case reports of such 
transmission.  See VA Fast Letter 04-13 (June 29, 2004).  
Moreover, the studies referenced in the Fast Letter were not 
based on this Veteran's medical history, and thus are found 
to be wholly speculative as to his individual claim.  In this 
regard, medical evidence that is speculative, general or 
inconclusive in nature cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996).

Further regarding the Veteran's own opinions as to the 
etiology of his hepatitis C, 
such question here involves complex medical issues which the 
Veteran is not competent to address.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).    
Indeed, he has not been shown to possess the requisite 
training or credentials needed to render a competent opinion 
as to medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim for 
service connection for hepatitis C, and there is no doubt to 
be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990). 


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


